       Case 20-07466         Doc 109       Filed 11/16/20 Entered 11/16/20 16:41:55                 Desc Main
                                           Document      Page 1 of 16




                            IN TH E UNITED STATES BANK R UPTCY CO UR T
                             FO R TH E NO R TH ER N DISTR ICT O FILLINO IS
                                          EASTER N DIVISIO N

     In re :                                           )           Ch apte r 11
                                                       )           Case No. 20-07466
     W ELLH EALED PET, INC.,                           )           H onorab l e A. Be njam in Gol   d gar
                                                       )           M otion Date : De ce m b e r 7, 2020
                       De b tor.                       )           M otion Tim e : 9 :30 a.m .

          CO VER PAGE FO R TH IR D INTER IM APPLICATIO N FO R CO M PENSATIO N
                            O FCO UNSELFO R TH E DEBTO R

     Nam e ofAppl
                icant:                                       R obe rtR . Be njam in and Be ve rly A. Be rne m an
                                                             ofGolan Ch ris tie Taglia LLP

     Auth orize d to Provid e Se rvice s to:                 W e llH e aled Pe t, Inc.

     Date ofO rd e r Auth orizing Em pl
                                      oym e nt:              April13, 2020

     Pe riod for W h ich Com pe nsation is Sough t:          Augus t12, 2020 to O ctobe r 31, 2020

     Am ounts Sough t:
                 Com pe nsation:                             $13,9 27.00
                 Expe nse s:                                 $134.20

     Th is is a:                                             Th ird Application


     Am ounts re q ue ste d in prior fe e appl
                                             ications (ifappl
                                                            icab l
                                                                 e ):

                                                TotalR e q ue s te d       TotalAllow e d          Fe e s & Expe ns e s
  D ate Filed          Pe riod Cove re d       (Fe e s & Expe ns e s )   (Fe e s & Expe ns e s )    Pre vious ly Paid
5/26/2020          3/16/2020-5/15/2020         $42,665.00                 $42,665.00                $35,317.00
8/14/2020          5/16/2020-08/11/2020        $41,051.9 0                $41,051.80                $21,249 .00

                                                                GO LAN CH R ISTIE TAGLIA LLP

                                                                By: /s /Robert R. Benjamin
                                                                        R obe rtR . Be njam in
     GO LAN CH R ISTIE TAGLIA LLP
     70 W . M adis on St., Ste . 1500
     Ch icago, IL60602
     (312)263-2300
     rrbe njam in@ gct.law
 Case 20-07466            Doc 109       Filed 11/16/20 Entered 11/16/20 16:41:55                Desc Main
                                        Document      Page 2 of 16




                         IN TH E UNITED STATES BANK R UPTCY CO UR T
                          FO R TH E NO R TH ER N DISTR ICT O FILLINO IS
                                       EASTER N DIVISIO N

 In re :                                            )         Ch apte r 11
                                                    )         Case No. 20-07466
 W ELLH EALED PET, INC.,                            )         H onorab l e A. Be njam in Gol   d gar
                                                    )         M otion Date : De ce m b e r 7, 2020
                    De b tor.                       )         M otion Tim e : 9 :30 a.m .

                                            NO TICE O FM O TIO N

TO :       Se e Attach e d Se rvice Lis t

         PLEASE TAK E NO TICE th aton D e ce m be r 7, 2020 atth e h our of9 :30 a.m ., I w illappe ar
be fore th e H onorable A. Be njam in Goldgar, or any judge s itting in th atjudge ’s place , and pre s e nt
th e TH IR D INTER IM APPLICATIO N FO R CO M PENSATIO N O FCO UNSELFO R TH E
DEBTO R , a copy ofw h ich is attach e d.

        Th is m otion w illb e pre se nte d and h e ard e le ctronical ly using Z oom for Gove rnm e nt.
No pe rs onalappe arance in courtis ne ce s s ary or pe rm itte d. To appe ar and be h e ard on th e m otion,
you m us tdo th e follow ing:

       To appe ar b y vid e o, us e th is link : h ttps ://w w w .zoom gov.com /. Th e n e nte r th e m e e ting
ID and pas s w ord.

       To appe ar b y te l      e ph one , callZ oom for Gove rnm e nt at 1-669 -254-5252 or 1-646-828-
7666. Th e n e nte r th e m e e ting ID and pas s w ord.

         M e e ting ID and passw ord . Th e m e e ting ID for th is h e aring is 161 500 09 72 and th e
pas s w ord is 7269 9 3. Th e m e e ting ID and pas s w ord can also be found on th e judge ’s page on th e
court’s w e b s ite .

         If you ob je ctto th is m otion and w antitcalled on th e pre s e ntm e ntdate above , you m us t
file a Notice of O bje ction no late r th an tw o (2) bus ine s s days be fore th at date . If a Notice of
O bje ction is tim e ly filed, th e m otion w illbe called on th e pre s e ntm e nt date . If no Notice of
O bje ction is tim e ly filed, th e courtm ay grantth e m otion in advance w ith outa h e aring.


R obe rtR . Be njam in                                              W ELLH EALED PET, INC.
Golan Ch ris tie Taglia LLP
70 W . M adis on St., Suite 1500                                    By: /s Robert R. Benjamin
Ch icago, IL60602                                                   O ne ofits Attorne ys
(312)263-2300
rrbe njam in@ gct.law
                                                        1
 Case 20-07466           Doc 109       Filed 11/16/20 Entered 11/16/20 16:41:55                     Desc Main
                                       Document      Page 3 of 16




                                        AFFIDAVIT O FSER VICE

         I, R obe rt R . Be njam in, an attorne y, ce rtify th at I s e rve d a copy of th is notice and th e
attach e d m otion on e ach e ntity s h ow n on th e attach e d lis tatth e addre s s s h ow n and by th e m e th od
indicate d on Nove m be r 16, 2020.


                                                                       /s /Robert R. Benjamin
                                                                        R obe rtR . Be njam in

GO LAN CH R ISTIE TAGLIA LLP
Attorne ys for th e D e btor
70 W . M adis on, Ste . 1500
Ch icago, IL60602
P: 312-263-2300
F: 312-263-09 39




                                                         2
Case 20-07466         Doc 109         Filed 11/16/20 Entered 11/16/20 16:41:55              Desc Main
                                      Document      Page 4 of 16




                                           SER VICE LIST

Patrick S. Layng                                      W e llH e aled Pe t, Inc.
Unite d State s Trus te e                             1112 FrontStre e t
219 S. D e arborn, #873                               M cH e nry, IL60050
Ch icago, IL60604                                     Via R e gular M ail
Via CM /ECF

M atth e w Bras h                                     Byline Bank
1320 Tow e r R oad                                    c/o Ch uh ak & Te cs on PC
Sch aum burg, IL60173                                 Edm ond M Burk e
Via CM /ECF                                           M ich ae lD . Le ifm an
                                                      30 South W ack e r D rive , 26th Floor
                                                      Ch icago, IL60606
                                                      Via CM /ECF

Illinois D e partm e ntofR e ve nue                   Illinois Attorne y Ge ne ral
Bank ruptcy Unit                                      100 W . R andolph St., 13th Floor
PO Box 19 035                                         Ch icago, IL 60601
Springfie ld, IL6279 4                                Via R e gular M ail
Via R e gular M ail

As s ociate Are a Couns e l                           Inte rnalR e ve nue Se rvice
200 W . Adam s Stre e t, Suite 2300                   P.O . Box 7346
Ch icago, IL60606                                     Ph ilade lph ia, PA 19 101
Via R e gular M ail                                   Via R e gular M ail

Gre atAm e rica FinancialSe rvice s Corporation       Live O ak Bank ing Com pany
Attn: Pe ggy Upton                                    c/o Ch uh ak & Te cs on, P.C.
625 Firs tStre e tSE, Ste . 800                       Atte ntion: M ich ae lW . D e bre
Ce dar R apids , IA 52401                             30 S. W ack e r D rive , Suite 2600
Via R e gular M ail                                   Ch icago, IL60606
                                                      Via CM /ECF

Airgas USA, LLC                                       Ante ch D iagnos tics
6055 R ock s ide W oods Blvd.                         PO Box 101122
Inde pe nde nce , O H 44131                           Pas ade na, CA 9 1189
Via R e gular M ail                                   Via R e gular M ail

Carlson Inve s tm e nts , LLC                         CarolAnde rs e n
17511 Gre e n R oad                                   c/o R obe rtE. Sw ain
H arvard, IL60033                                     3030 SaltCre e k Lane , Ste . 202
Via R e gular M ial                                   Arlington H e igh ts , IL60005
                                                      Via R e gular M ail

                                                  3
Case 20-07466         Doc 109        Filed 11/16/20 Entered 11/16/20 16:41:55             Desc Main
                                     Document      Page 5 of 16




D avis , Pick re n, Se yde l& Sne e d                Fora FinancialBus ine s s Loans , LLC
2300 M arq uis Tw o Tow e r                          519 8th Ave nue , 11th Floor
285 Pe ach tre e Ce nte r Ave nue , N.E.             Ne w Y ork , NY 10018
Atlanta, GA 30303                                    Via R e gular M ail
Via R e gular M ail

Groot, Inc.                                          K abbage
PO Box 535233                                        9 25B Pe ach tre e Stre e tNE
Pitts burgh , PA 15253                               Suite 1688
Via R e gular M ail                                  Atlanta, GA 30309
                                                     Via R e gular M ail

Pitne y Bow e s                                      Ste arns Bank N.A.
27 W ate rvie w D r., 3rd Floor                      Attn: Le galD e partm e nt
Sh e lton, CT 06484                                  419 1 2nd Stre e tSouth
Via R e gular M ail                                  St. Cloud, M N 56301
                                                     Via R e gular M ail

Ste ricycle, Inc.                                    Z oe tis US LLC
c/o A.R .M . Solutions , Inc.                        P.O Box 419 022
P.O . Box 29 29                                      Bos ton, M A 02241
Cam arillo, CA 9 3011                                Via R e gular M ail
Via R e gular M ail

R on Byk ow s k i                                    D avid PaulH oltk am p
Firs tM idw e s tTrus tCo. #1319 5                   TrialAttorne y
3723 W e s tElm Stre e t                             O ffice ofth e Unite d State s Trus te e
M cH e nry, IL60050                                  219 S. D e arborn St., R m . 873
Via R e gular M ail                                  Ch icago, IL60604
                                                     Via CM /ECF




                                                 4
 Case 20-07466            Doc 109      Filed 11/16/20 Entered 11/16/20 16:41:55                Desc Main
                                       Document      Page 6 of 16




                        IN TH E UNITED STATES BANK R UPTCY CO UR T
                         FO R TH E NO R TH ER N DISTR ICT O FILLINO IS
                                      EASTER N DIVISIO N

 In re :                                            )         Ch apte r 11
                                                    )         Case No. 20-07466
 W ELLH EALED PET, INC.,                            )         H onorab l e A. Be njam in Gol   d gar
                                                    )         M otion Date : De ce m b e r 7, 2020
                    De b tor.                       )         M otion Tim e : 9 :30 a.m .

                    TH IR D INTER IM APPLICATIO N FO R CO M PENSATIO N
                               O FCO UNSELFO R TH E DEBTO R

           Th e attorne ys ofth e law firm ofGO LAN CH R ISTIE TAGLIA LLP(“GCT”), couns e lfor

th e D e btor, W ELLH EALED PET, INC. (“D e btor”), apply to th is Courtfor an orde r approving

th e paym e ntofinte rim fe e s in th e am ount$12,164.50 for s e rvice s re nde re d from Augus t12, 2020

th rough O ctobe r 31, 2020 and th e cos ts of pre paring th is fe e pe tition in th e am ountof $1,762.50

for a totalof $13,9 27.00 plus expe ns e s in th e am ountof $134.20 and in s upportth e re of s tate as

follow s :

                                              I. JUR ISDICTIO N

           Th is Courth as juris diction ove r th is Application purs uantto 28 U.S.C. §157 and §1334.

Ve nue is prope r purs uantto 28 U.S.C. §§1408 and 1409 . Th is m atte r is a core proce e ding purs uant

to 28 U.S.C. §157(b).

                                        II. GENER ALBACK GR O UND

           O n M arch 16, 2020 (th e “Pe tition D ate ”), D e btor filed a voluntary pe tition re lie f unde r

Ch apte r 11, Subch apte r Vofth e Unite d State s Bank ruptcy Code .

           O n April13, 2020, th is Court e nte re d an orde r allow ing th e re te ntion of R obe rt R .

Be njam in, Be ve rly A. Be rne m an, and Care n A. Le de re r of th e law firm of Golan Ch ris tie Taglia

LLP(“GCT”)as couns e lfor th e D e btor (D ock e tNo. 54).


                                                        5
 Case 20-07466            Doc 109        Filed 11/16/20 Entered 11/16/20 16:41:55                       Desc Main
                                         Document      Page 7 of 16




         O n April13, 2020 th is Court e nte re d an orde r allow ing D e btor’s re taine d profe s s ionals

pe rm is s ion to s e e k inte rim com pe ns ation once e ve ry s ixty (60) days afte r e ntry of th e orde r for

re lie f(D ock e tNo. 56).

                                                III. CASE STATUS

         D e btor is in th e bus ine s s ofve te rinary m e dicine , pe ts tore , and ph arm acy.

         D e btor s ough tprote ction unde r Ch apte r 11, Subch apte r Vto atte m ptto re organize its de bts .

Th e Courtconfirm e d th e D e btor’s Am e nde d Plan on Augus t10, 2020.

                     IV. D ESCR IPTIO N O FTH       E   A PPLICATIO N FO R CO M PENSATIO N

         A.       Ge ne ralInform ation. R ule 2016(a) of th e Bank ruptcy R ules re q uire s a de tailed

application for fe e s . Th e prim ary obje ctive ofth is fe e application is to re ve als ufficie ntinform ation

to e nable th e court to de te rm ine w h e th e r th e s e rvice s re nde re d in re pre s e nting th e D e btor w e re

re as onable, actualand ne ce s s ary. GCT h as provide d accurate and de tailed re cords ofth e s e rvice s

w h ich w e re m ade conte m porane ous ly w ith th e s e rvice s pe rform e d. In re Chicago Lutheran

Hospital Association, 89 B.R . 719 (Bk rtcy.N.D .Ill. 19 88); In re Wildman, 72 B.R . 700

(Bk rtcy.N.D .Ill.19 87).

         Th e s tate m e nt of s e rvice s include s a s um m ary, by cate gory, of th e w ork done and tim e

e xpe nde d in e ach cate gory. M uch care h as be e n tak e n to prope rly cate gorize th e activitie s to th e

de gre e pos s ible. Billing judgm e ntw as us e d to e xclude h ours w h ich w e re e xce s s ive , re dundantor

oth e rw is e unne ce s s ary. Hensley v. Eckerhart, 461 U.S. 424, 76 L.Ed.2d 40, 103 S.Ct. 19 33 (19 83);

In re Temple Retirement Community, Inc., 9 7 B.R . 333 (Bk rtcy. W .D .Te x. 19 89 );In re Wildman,

72 B.R . 700 (Bk rtcy.N.D .Ill.19 87).

         B.       Billing Entrie s .      GCT us e s com pute rize d tim e and billing s oftw are in th e

pre paration ofa fe e pe tition. Th is inte rim fe e pe tition contains a narrative s um m arizing th e nature
                                                           6
 Case 20-07466           Doc 109       Filed 11/16/20 Entered 11/16/20 16:41:55                     Desc Main
                                       Document      Page 8 of 16




and purpos e of e ach particular activity or proje ct and th e approxim ate num be r of h ours and

com pe ns ation s ough tfor e ach activity. Itcontains a s tate m e nte xplaining th e s ignificance of th e

activity as w e llas th e purpos e , ne ce s s ity and appropriate ne s s of e ach s uch s e rvice . W h e re

appropriate , it contains a s tate m e nt of th e e ffe ctive ne s s of th e activity, alte rnative s cons ide re d,

m e th od for ch oos ing th e action tak e n, a s tate m e ntofany difficultor unus ualproblem s w h ich aros e

in th e cas e and th e m anne r in w h ich itw as addre s s e d. In re Wildman, 72 B.R . 700 (Bk rtcy.N.D .Ill.

19 87).

          C.      H ourly Ch arge s . GCT ch arge s allclie nts , including for non-bank ruptcy m atte rs ,

$565.00 pe r h our for s e nior partne r s e rvice s ;$455.00-$550.00 pe r h our for partne r tim e ;$150.00

pe r h our for trave ltim e and $175.00 pe r h our for paralegaltim e .

                         V. BANK R UPTCY LO CALR ULE 5081-1 CO M PLIANCE

          Bank ruptcy LocalR ule 5081-1 gove rns applications for com pe ns ation and re im burs e m e nts

for profe s s ionals e rvice s in cas e s unde r Ch apte r 11. Couns e lprovide s th e follow ing dis cus s ion in

com pliance w ith Bank ruptcy LocalR ule 5081-1.

                                              A. CO VER SH EET
                                          [LO CALR ULE 5082-1(A)]

          Couns e lfiled a cove r s h e e t re q uire d by LocalR ule 5082-1(A) s im ultane ous ly w ith th e

filling ofth is application for com pe ns ation.




                                                         7
 Case 20-07466             Doc 109         Filed 11/16/20 Entered 11/16/20 16:41:55                        Desc Main
                                           Document      Page 9 of 16




                                   B. NAR R ATIVE SUM M AR Y
                 SUM M AR Y LIST O F A LLPR INCIPALA CTIVITIES A ND SUM M AR Y
         O F TO TALCO M PENSATIO N R EQUESTED IN CO NNECTIO N W ITH E ACH A CTIVITY
                                  [LocalR ul e 5082-1(B)(1)(a)]

         Th e s um m ary ofallactivitie s is as follow s :

 Activity           De scription ofActivity                              Invoice H ours            Total
                                                                                                       s
 Cod e
 AD M               Adm inis tration                                                     6.9 0          1,753.50
 CLM                Claim s                                                              5.00           2,327.00
 FIN                Financing                                                            0.10              56.50
 PLAN               Plan                                                                15.10           8,027.50

 TO TAL                                                                                 27.10         $12,164.50

                                  C. NAR R ATIVE SUM M AR Y
 SUM M AR Y O F A LLPR INCIPALA CTIVITIES INCLUDING D ETAILS AND D ESCR IPTIO N O F E ACH
  TASK AND A CTIVITY AND TO TALCO M PENSATIO N SO UGH T IN TH E A PPLICATIO N, H O UR LY
                R ATE FO R E ACH PR O FESSIO NALW ITH IN E ACH A CTIVITY AND
                        NAM E AND PO SITIO N O F E ACH PR O FESSIO NAL
                            [LocalR ul e s 5082-1(B)(1)(b )and (d )]

         From Augus t12, 2020 to O ctobe r 31, 2020, th e D e btor h as incurre d $12,164.501 in fe e s at

GCT’s cus tom ary h ourly fe e rate s , as is m ore fully s e tforth in Exh ibitA.

         Th e billing rate s for e ach attorne y and paraprofe s s ionalare ide ntifie d in Exh ibitA and in

s e ction V.E. be low .

         Th e follow ing is a de tailed narrative s um m arizing th e nature and purpos e ofe ach particular

activity or proje ctand th e approxim ate num be r ofh ours and com pe ns ation s ough tfor e ach activity:




1 Excl
     us ive offe e s incurre d in pre paration ofth is fe e pe tition in th e am ountof$1,762.50

                                                              8
 Case 20-07466            Doc 109        Filed 11/16/20 Entered 11/16/20 16:41:55                       Desc Main
                                         Document      Page 10 of 16




1.       ADMINISTRATION

         Th e activitie s in th e ge ne raladm inis tration cate gory are th os e activitie s w h ich are a

ne ce s s ary part of th e re pre s e ntation of th e D e btor, s uch as com m unications w ith th e D e btor

re garding th e D e btor’s ope rations , am e nding s ch e dules , re vie w ing courtproce e dings , re vie w ing

m onth ly ope rating re ports and oth e r court filings , re s ponding to inq uirie s from cre ditors ,

com m unicating w ith th e Unite d State s Trus te e ’s office re garding is s ue s re late d to th e cas e and

m onitoring th e D e btor’s ope rations . Th e be ne fits ofth e s e s e rvice s to th e D e btor and its e s tate w e re

both e conom ic and non-e conom ic. Th e e conom ic be ne fits re s ulte d in th e D e btor ope rating

s m ooth ly during th e re organization proce s s and as s uring its com pliance w ith th e adm inis trative

re q uire m e nts of a Ch apte r 11, Subch apte r V de btor. Th e re m ainde r of th e s e rvice s w as of non-

e conom ic be ne fit to th e D e btor by prom oting th e bank ruptcy proce s s and th e s m ooth

adm inis tration ofth e e s tate .

        An ite m ize d bre ak dow n ofth e s e rvice s re nde re d to th e D e btor is attach e d h e re to as Exh ibit

A. A ge ne ralbre ak dow n is as follow s :

Attorne y                               Position               H ours                H ourl
                                                                                          y R ate           Am ount

R obe rtR . Be njam in (R R B)          Partne r               1.40                  565.00                       79 1.00
Am anda Parm e r (AP)                   Partne r               3.00                  175.00                       525.00
R yan Tryzbiak (R T)                    Paralegal              2.50                  175.00                       437.50
                                                               6.9 0                                           $1,753.50




                                                           9
 Case 20-07466            Doc 109        Filed 11/16/20 Entered 11/16/20 16:41:55                       Desc Main
                                         Document      Page 11 of 16




2.       CLAIMS

         GCTattorne ys advis e d D e btor’s m anage m e ntte am re garding claim s by cre ditors . Include d

w as obtaining approvalofth e s e ttlem e ntofa m al
                                                   practice claim . Th e be ne fits ofth e s e s e rvice s to

th e D e btor and its e s tate w e re both e conom ic and non-e conom ic. Th e s e rvice s h ad an e conom ic

be ne fit in th atth e claim ants ’is s ue s w e re addre s s e d in s uch a fas h ion th atth e y did notinte rfe re

w ith D e btor’s ongoing ope rations . Th e s e rvice s h ad a non-e conom ic be ne fit by prom oting th e

bank ruptcy proce s s .

         An ite m ize d bre ak dow n ofth e s e rvice s re nde re d to th e D e btor is attach e d h e re to as Exh ibit

A. A ge ne ralbre ak dow n is as follow s :

Attorne y                                Position              H ours                 H ourl
                                                                                           y R ate           Am ount

R obe rtR . Be njam in (R R B)           Partne r              1.80                   565.00                   1,017.00
Be ve rly A. Be rne m an (BAB)           Partne r              2.00                   550.00                   1,100.00
R yan Tryzbiak (R T)                     Paralegal             1.20                   175.00                     210.00
                                                               5.00                                            2,327.00


3.       FINANCING

         GCT obtaine d s e curity e ndors e m e nts from de btor upon th e re q ue s tofByline Bank . Th e s e

s e rvice s be ne fite d th e e s tate on an e conom ic bas is by s atis fying th e conce rns of th e s e cure d

cre ditor. Th e s e s e rvice s be ne fitte d th e e s tate on a non-e conom ic bas is by prote cting th e e s tate .

         An ite m ize d bre ak dow n ofth e s e rvice s re nde re d to th e D e btor is attach e d h e re to as Exh ibit

A. A ge ne ralbre ak dow n is as follow s :



Attorne y                               Position             H ours                  H ourl
                                                                                          y R ate             Am ount

R obe rtR . Be njam in (R R B)          Partne r             0.10                    565.00                        56.50
                                                             0.10                                                 $56.50




                                                          10
 Case 20-07466            Doc 109        Filed 11/16/20 Entered 11/16/20 16:41:55                      Desc Main
                                         Document      Page 12 of 16




4.       PLAN

         GCT attorne ys drafte d th e D e btor’s dis tribution s pre ads h e e t and pre pare d docum e nts

re garding th e is s uance ofa ne w s e rie s ofs tock in re organize d de btor. Th e be ne fits ofth e s e s e rvice s

to th e D e btor and its e s tate w e re both e conom ic and non-e conom ic. Th e s e rvice s h ad an e conom ic

be ne fitin th atin com plete d th e re q uire m e nts for a re organize d D e btor w ith th e Se cre tary ofState

and provide d D e btor re cord of paym e nts to cre ditors unde r th e Plan. Th e s e rvice s h ad a non-

e conom ic be ne fitby prom oting th e bank ruptcy proce s s .

         An ite m ize d bre ak dow n ofth e s e rvice s re nde re d to th e D e btor is attach e d h e re to as Exh ibit

A. A ge ne ralbre ak dow n is as follow s :

Attorne y                                     Position      H ours                H ourl
                                                                                       y R ate             Am ount

R obe rtR . Be njam in (R R B)                Partne r      6.50                  565.00                      3,672.50
Be ve rly A. Be rne m an (BAB)                Partne r      7.60                  550.00                      4,180.00
Am anda Parm e r (AP)                         Paralegal     1.00                  175.00                        175.00
                                                            15.9 0                                           $8,027.50


                                            D. NAR R ATIVE SUM M AR Y

                  STATEM ENT O F TIM E AND TO TALCO M PENSATIO N SO UGH T IN TH                    E
                        A PPLICATIO N FO R PR EPAR ATIO N O F CUR R ENT O R
                            PR IO R A PPLICATIO N FO R CO M PENSATIO N
                                   [LocalR ule s 5082-1(B)(1)(c)]

         GCT re q ue s ts re im burs e m e ntfor th e pre paration of th is Th ird Inte rim Fe e Pe tition. GCT

h as cons tructe d th is de tailed analys is ofth e fe e pe tition as an aid to th e Courtand th e cre ditors in

de te rm ining th e re as onablene s s of th e fe e s re q ue s te d. Couns e lre vie w e d th e fe e e ntrie s and

conducte d a “bus ine s s judgm e nt”audit to ins ure th at th e fe e s re q ue s te d w e re re as onable and

ne ce s s ary to th e adm inis tration ofth e e s tate .




                                                           11
 Case 20-07466           Doc 109       Filed 11/16/20 Entered 11/16/20 16:41:55                  Desc Main
                                       Document      Page 13 of 16




        An ite m ize d bre ak dow n ofth e tim e expe nde d in pre paring th is Th ird Inte rim Fe e Pe tition

is attach e d h e re to as Exh ibitB. A ge ne ralbre ak dow n is as follow s :

Attorne y                             Position            H ours                 H ourl
                                                                                      y R ate         Am ount

R obe rtR . Be njam in (R R B)        Partne r            2.50                   565.00                  1,412.50
R yan Tryzbiak (R T)                  Paralegal           2.00                   175.00                    350.00

                                                                                                      $1,762.50

                                       E. NAR R ATIVE SUM M AR Y
              H   O UR LY R ATE FO R E ACH PR O FESSIO NALFO R W H O M CO M PENSATIO N
                  IS R EQUESTED AND TO TALNUM BER O FH O UR S E XPENDED BY E ACH
                        PER SO N AND TO TALCO M PENSATIO N SO UGH T FO R E ACH
                                       [LocalR ul
                                                e s 5082-1(B)(1)(d )]

        Th e s um m ary of e ach profe s s ional and th e com pe ns ation appe ars in th e D e tailed

State m e nts of Se rvice s w h ich are attach e d as Exh ibits A and B to th e inte rim fe e pe tition. Th e

s um m ary is as follow s :

 Nam e (Initial  s)                         Position          H ours                R ate s     Total
 R obe rtR . Be njam in (R R B)             Partne r                    12.30       565.00          6,9 49 .50
 Be ve rly A. Be rne m an (BAB)             Partne r                     9 .60      550.00          5,280.00
 Am anda Parm e r (AP)                      Paralegal                    4.00       175.00            700.00
 R yan Tryzbiak (R T)                       Paralegal                    3.70       175.00            647.50
 TO TAL                                                                 29 .60                     13,577.00

                                   F. NAR R ATIVE SUM M AR Y
              STATEM ENT O F CO M PENSATIO N PR EVIO USLY SO UGH T AND A LLO W ED
                      AND PAYM ENTS R ECEIVED BY CO UNSELTO D ATE
                                 [LocalR ul e s 5082-1(B)(1)(f)]

        Th is is applicant’s th ird fe e pe tition. GCT pre vious ly s ough t com pe ns ation, w h ich w as

aw arde d on June 22, 2020 (D ock e tNo. 74) and Se pte m be r 15, 2020 (D ock e tNo. 102). O n April

13, 2020, th is Courte nte re d an orde r pe rm itting profe s s ionals to s e e k inte rim com pe ns ations once

e ve ry s ixty (60)days afte r th e orde r for re lie fw as e nte re d (D ock e tNo. 56).




                                                        12
 Case 20-07466           Doc 109       Filed 11/16/20 Entered 11/16/20 16:41:55                      Desc Main
                                       Document      Page 14 of 16




        Purs uantto th is Court’s pre vious orde r, th e re taine r of $1,717.00 w as applie d agains tth e

fe e s and cos ts aw arde d in th e Firs tInte rim Fe e O rde r. GCT h as also re ce ive d a totalof$8,600.00

in pos t-pe tition paym e nts from th e D e btor, $40,000.00 in pos t-pe tition paym e nts from D r. Jam e s

Carlson, and $6,249 .00 from Subch apte r V Trus te e M atth e w Bras h . GCT h as applie d th e funds

re ce ive d pos t-pe tition agains tth e Firs tInte rim fe e and Se cond Inte rim fe e and cos taw ard, leaving

a balance of$27,150.80 due agains tth e Firs tand Se cond Inte rim Fe e Aw ards . GCT h as re ce ive d

no oth e r funds pos t-pe tition from th e D e btor or any oth e r s ource .

                                    G. NAR R ATIVE SUM M AR Y
                    TO TALA M O UNT O F E XPENSES FO R W H ICH R EIM BUR SEM ENT
                                             IS SO UGH T
                                  [LocalR ul  e s 5082-1(B)(1)(g)]

        GCT s e e k s re im burs e m e ntfor outofpock e te xpe ns e s in th e am ountof$134.20 for virtual

courtappe arance fe e s and pos tage fe e s . Se e Exh ibitA, attach e d h e re to.

                                    H . NAR R ATIVE SUM M AR Y
                STATEM ENT AS TO W H ETH ER TH E R EQUESTED FEES AND E XPENSES
                  A R E SO UGH T TO BE A LLO W ED O R BO TH A LLO W ED AND PAID
                                     [LocalR ul e s 5082-1(B)]

        Couns e lre q ue s ts th atth e fe e s and e xpe ns e s s ough th e re in be allow e d and paid.

                                             VI. CER TIFICATIO N

     GCT ce rtifie s th at it h as h e re by s e rve d a copy of th e ch ronologicalite m ization of s e rvice s

re nde re d to th e D e btor. To date , GCT h as notre ce ive d an obje ction to th e fe e s .

                              VII. TH E VALUE O FTH E SER VICES FO R W H ICH
                     CO M PENSATIO N IS SO UGH T AND PR ESER VATIO N O FTH E R ETAINER

        Se ction 330(a)ofth e Bank ruptcy Code provide s :

                   (a) Afte r notice to any partie s in inte re s tand to th e Unite d State s trus te e and a
        h e aring, and s ubje ctto s e ctions 326, 328 and 329 of th is title, th e courtm ay aw ard to a
        trus te e , to an e xam ine r, to a profe s s ionalpe rs on e m ploye d unde r s e ction 327 or 1003 of
        th is title, or to th e de btor's attorne y:




                                                        13
 Case 20-07466            Doc 109       Filed 11/16/20 Entered 11/16/20 16:41:55                     Desc Main
                                        Document      Page 15 of 16




                             (1) re as onable com pe ns ation for actual, ne ce s s ary s e rvice s re nde re d by
         s uch trus te e , e xam ine r, profe s s ionalpe rs on, or attorne y, as th e cas e m ay be , and by any
         paraprofe s s ionalpe rs ons e m ploye d by s uch trus te e , profe s s ionalpe rs on, or attorne y, as th e
         cas e m ay be bas e d on th e nature , th e e xte nt, and th e value ofs uch s e rvice s , th e tim e s pe nt
         on s uch s e rvice s , and th e cos tofcom parable s e rvice s oth e r th an in a cas e s unde r th is title;
         and

                              (2)   re im burs e m e ntfor actual,ne ce s s ary e xpe ns e s .

         Th e Bank ruptcy Courth as th e inde pe nde nt auth ority and re s pons ibility to de te rm ine th e

re as onablene s s ofallfe e re q ue s ts , w h e th e r or notobje ctions are filed. In re Spanjer Brothers, Inc.,

203 B.R . 85 (Bk rtcy. N.D .Ill., 19 9 6);In re Pettibone Corporation, 74 B.R . 29 3 (Bk rtcy.N.D .Ill.

19 87). Th e burde n of proof is on th e applicant to s h ow th at th e fe e s incurre d w e re actualand

ne ce s s ary. In re Spanjer Brothers, Inc., 203 B.R . 85, 89 (Bk rtcy. N.D .Ill., 19 9 6); In re Chicago

Lutheran Hospital Association, 89 B.R . 719 (Bk rtcy.N.D .Ill.19 88);In re Pettibone Corporation,

74 B.R . 29 3 (Bk rtcy.N.D .Ill.19 87).

         Th e re pre s e ntation ofth e D e btor ade q uate ly corre s ponds w ith th e tim e and labor e xpe nde d

by GCT. Th e various is s ue s involve d re q uire d e xpe rie nce d bank ruptcy couns e l. GCT attorne ys

h ave ove r one h undre d (100) ye ars com bine d e xpe rie nce in th e are a of bank ruptcy law . Le s s

e xpe rie nce d attorne ys w ould noth ave h andled th e m atte rs h e re in as e fficie ntly and as e ffe ctive ly.

D ue to th e s ubs tantialtim e e xpe nde d on be h alfofth e D e btor, GCT w as pre clude d from acce pting

cas e s re q uiring e xte ns ive re pre s e ntation during th e initialph as e of th e s e cas e s . GCT w as able to

accom plis h a gre atde aldire cte d tow ards aiding th e D e btor its re organization e fforts . Cons ide ring

th e re s ults obtaine d by GCT th e am ounts involve d are fair and re as onable. Th is Court h as

re vie w e d and ruled upon num e rous fe e applications and is in a pos ition to de te rm ine th atth e rate s

h e re in are re as onable.




                                                          14
 Case 20-07466          Doc 109       Filed 11/16/20 Entered 11/16/20 16:41:55                       Desc Main
                                      Document      Page 16 of 16




                                             VIII. O BJECTIO NS

        Any obje ctions th is fe e application s h ould be s ubm itte d in w riting filed w ith th is Courtand

de live re d to couns e lfor th e D e btor (addre s s be low )on or be fore D e ce m be r 4, 2020.

                                              IX. CO NCLUSIO N

        W H ER EFO R E, GO LAN CH R ISTIE TAGLIA LLPre q ue s ts th atth is courte nte r an O rde r:

        A.       D e te rm ining th at th e legals e rvice s and fe e s incurre d in th is fe e pe tition w e re

ne ce s s ary and re as onable;

        B.       Allow ing inte rim com pe ns ation as couns e lfor th e D e btor in th e am ount of

$12,164.50 for fe e s incurre d from Augus t 12, 2020 th rough O ctobe r 31, 2020 plus th e cos ts of

pre paring th is fe e pe tition in th e am ountof$1,762.50 for a totalof$13,9 27.00;

        C.       Allow ing re im burs e m e ntofoutofpock e te xpe ns e s in th e am ountof$134.20;and

        D.       Granting s uch oth e r and furth e r re lie fas th is Courtm ay de e m jus tand prope r.


D ate d: Nove m be r 16, 2020                                GO LAN CH R ISTIE TAGLIA LLP


                                                             By: /s /Robert R. Benjamin
                                                                       R obe rtR . Be njam in
 R obe rtR . Be njam in (AR D C #0170429 )
 Be ve rly A. Be rne m an (AR D C #6189 418)
 GO LAN CH R ISTIE TAGLIA LLP
 Attorne ys for th e D e btor
 70 W . M adis on, Ste . 1500
 Ch icago, IL60602
 P: 312-263-2300
 F: 312-263-09 39
 rrbe njam in@ gct.law
 babe rne m an@ gct.law




                                                       15
